Order entered January 24, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01360-CV

              IN THE ESTATE OF ATATIANA JEFFERSON, DECEASED

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-19-03438-1

                                           ORDER
       The reporter’s record is overdue.      By letter dated November 12, 2019, the Court

instructed appellant to provide, within ten days, proof that he has requested preparation of the

reporter’s record and paid or made arrangements to pay the reporter’s fee. We cautioned

appellant that failure to comply may result in an order that the appeal be submitted without the

reporter’s record. See Tex. R. Civ. P. 37.3(c). As of today’s date, appellant has not responded.

Accordingly, we ORDER the appeal be submitted without the reporter’s record. See id.

       Appellant shall file his brief on the merits by March 2, 2020.

                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE